DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Cold Atmospheric Plasma for Selectively Ablating Metastatic Breast Cancer Cells, 2013; hereinafter as Wang) in view of Krasik (US 2017/0354453). 
Regarding claims 1 and 2, Wang discloses a method for performing cold atmospheric plasma therapy to treat cancer in a patient, the method comprising: sampling a cancerous tumor (breast cancer cells) in the patient (cells obtained from female subject, page 2 column 1); performing cold atmospheric plasma treatment at a plurality of settings on sampled cancerous tumor cells ex vivo (CAP treatment is discussed in CAP characterization section on pages 2-3); storing said settings and results of said ex vivo cold atmospheric plasma treatment in an electronic storage media; calculating with a processor a cell viability reduction rate of said tested samples; calculating with a processor an average cell viability reduction rate (the data was recorded based on the results of the CAP application; pages 2-6); projecting cold atmospheric plasma dosages to be used in treatment of the cancerous tumor in vivo (data found within results; the examiner notes that testing and treatment of breast cancer cells have been performed in the studies disclosed by Wang; targeted treatment using CAP as treatment is disclosed and would be used to treat various cells of a similar nature); but fails to explicitly disclose surgically removing the tumor from the patient; and treating the surgical margins of the tumor in the patient with cold atmospheric plasma at the projected dosages. However, Krasik discloses a cold plasma generating system in which cold plasma therapy is applied to tissue including the area of a tumor [Para 0161-0167]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the studies of Wang also include treatment on a patient as discussed by Krasik. Doing so would allow for treatment of a variety of conditions as discussed by Krasik including the treatment of tumors or pre-malignant conditions. It is also noted that the examiner assumes that any testing or treatment done outside of the body can be considered to be ex-vivo and while the prior art references mention both in-vivo and in-vitro, the testing and data acquisition of information of the effects of CAP would provide the same information in order to treat cancer and abnormal cells.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794